Opinion by
Mr. Justice Simpson,
The basic facts in the instant case, (with the exception of those relating to interstate commerce, which is not a factor here) are in all substantial respects the same as those in Peoples Natural Gas Co. v. The Public Service Commission of the Commonwealth of Pennsyl*275vania et al., the opinion in which is filed herewith. None of the other differences, appearing in this case, affect the reasoning or the conclusion there, and hence we need not refer to them.
The decree of the Superior Court is affirmed, and the appeal is dismissed at the cost of appellant.